ORDER

Billy Joe Chambers appeals a district court judgment that dismissed his motion for a writ of mandamus. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Chambers filed his motion in the district court seeking review of a Michigan Supreme Court decision denying him a writ of mandamus. Chambers alleged that an Assistant United States Attorney committed prosecutorial misconduct during 1992 resentencing proceedings involving plaintiff, and that the Michigan Attorney Griev*303anee Commission refused to discipline the prosecutor. The district court dismissed the motion sua sponte for lack of subject matter jurisdiction. Plaintiff filed a timely notice of appeal. On appeal, plaintiff essentially reiterates his claim that a federal prosecutor committed misconduct during his resentencing proceedings.
Upon de novo review, see Duncan v. Rolm Mil-Spec Computers, 917 F.2d 261, 263 (6th Cir.1990); Moir v. Greater Cleveland Reg’l Transit Auth., 895 F.2d 266, 269 (6th Cir.1990), we affirm the judgment for the reasons stated by the district court in its opinion and order denying plaintiffs motion filed September 26, 2000.
Accordingly, the district court’s judgment is affirmed. See Rule 34(j)(2)(C), Rules of the Sixth Circuit.